Appeal No. 38223 from Judgment dated October 11, 1989, Fred L. Banks, Jr., Ruling Judge, Hinds County Circuit Court, First Judicial District.
Appeal No. 38023 from Judgment dated October 6, 1989, Fred L. Banks, Jr., Ruling Judge, Hinds County Circuit Court, First Judicial District.
Appeal No. 38271 from Judgment dated October 11, 1989, Fred L. Banks, Jr., Ruling Judge, Hinds County Circuit Court, First Judicial District.
William C. Griffin, Frances R. Shields, Steen Reynolds Dalehite & Currie, Jackson, for appellee in No. 89-CA-1172.
Paul Snow, Paul Snow & Associates, Jackson, George W. Reese, New Orleans, La., for appellant in No. 89-CA-1213.
Lawrence B. Knight, Knight & Associates, Ridgeland, for appellees in 89-CA-1213.
Paul Snow, Paul Snow & Associates, Jackson, Gregory E. Tenore, Lafayette, La., for appellants in No. 89-CA-1214.
John L. Low. IV, Watkins & Eager, Jackson, for appellee in No. 89-CA-1214.
Before ROY NOBLE LEE, C.J., and ANDERSON and PITTMAN, JJ.
Affirmed.